The mother’s appeal from the order dated July 29, 2010, which, among other things, continued placement of the subject child in the custody of the nonparty maternal grandmother, has been superseded by an order dated January 24, 2011, from which no appeal has been taken, and an order dated July 18, 2011, which, after a subsequent permanency hearing, reinstated custody of the subject child to the mother. Accordingly, the appeal must be dismissed as academic (see Matter of Joseph A. [Fausat O.], 78 AD3d 826 [2010]; Matter of Herbert H. [Herbert A.H.], 70 AD3d 694 [2010]; Matter of Aniyah Mc. [Ann Marie Mc.], 69 AD3d 729 [2010]; Matter of Tishauna Patricia N. [Tee Tee Ann W.], 68 AD3d 1119 [2009]). Skelos, J.E, Dickerson, Leventhal and Lott, JJ., concur.